UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

ANDREW GIANCOLA, RAYMOND T. Case No.: 8:17-cv-02427-T-33AEP
SCOTT, and PATRICIA SMI'I`H, Individually
and On Behalf of All Others Similarly Situated,

Plaintiffs,
v.
LINCARE HOLDINGS INC.,
Defendant.

 

 

M_S_§Q| ORDER GRANTING PLAINTIFFS’ MOTION TO FILE UNDER SEAL

This cause is before the Court on Plaintiffs’ Motion to File Under Seal Exhibit “l” to
Plaintiffs’ Notice of Non-Objection to their Unopposed Motion for Final Approval of Class Action
Settlement (the “Notice”), and the Proposed Final Order attached as Exhibit “A” to Exhibit “2” to
Plaintiffs’ Notice. Specif`ically, Plaintiff moves the Court for permission to file the following
documents under seal: (1) the Settlement Administrator’s affidavit (and its attached exhibit)
containing the final list of Class Members excluded from the Settlement (Exhibit l to Plaintiffs’
Notice), and (2) a summary of the list of Class Members excluded from the Settlement (Exhibit A
to the Proposed Final Order attached as Exhibit 2 to Plaintiffs’ Notice).

Upon consideration, the Court finds that the unredacted list of excluded Class Members
contained in the Settlement Administrator’s affidavit (and attached exhibit), attached as Exhibit l
to Plaintiffs’ Notice, and the summary of the list of Class Members excluded from the Settlement,
attached as Exhibit A to the Proposed Final Order filed concurrently as Exhibit 2 to Plaintiffs’
Notice, contain confidential and/or proprietary information that should not be made public.

Therefore, good cause having been shown as to why such documents should be filed under seal,

the Court directs the Clerk to file unredacted versions of Exhibits “ 1” (and its exhibit) to Plaintiffs’
Notice, and Exhibit “A” to Exhibit “2” to Plaintiffs’ Notice, under seal.

It is hereby ORDERED:

1. Pursuant to Local Rule 1.09(a), Plaintiffs’ Motion to File Under Seal Exhibit “l”
(and its exhibit) to Plaintiffs’ Notice, and Exhibit “A” to Exhibit “2” to Plaintiffs’ Notice, is hereby
GRANTED.

2. The Clerk is directed to file unredacted versions of the Settlement Adrninistrator’s
affidavit (and its attached exhibit) containing the final list of Class Members excluded from the
Settlement, attached as Exhibit 1 to Plaintiffs’ Notice, and the summary list of Class Members
excluded from the Settlement, Exhibit A to the Proposed Final Order attached as Exhibit 2 to
Plaintiffs’ Notice, under seal for a period of five (5) years following the Effective Date of the
Settlement, after which time the documents sealed pursuant to this Motion shall be returned to the

Parties, or until such time as the Cou£ orders otherwise.

IT IS SO ORDERED this l / day of 0%/ , 2018.

ZZM)”!L em

The H orable Virginia M. Her\iandez/Covington
United tates District Judge

